Citation Nr: 1113457	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

Appellant is the surviving widow of the Veteran who is reported to have had active service from October 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.

In October 2009, the Board denied the appellant's claim.  Following the timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), the Court vacated the Board's October 2009 decision pursuant to a November 2010 Joint Motion for Remand, which concluded that at the time of the Board's decision, it was constructively aware of evidence linking the cause of the Veteran's death to his exposure to Agent Orange while in Vietnam.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was ischemic cardiomyopathy; the Veteran had also been previously diagnosed with coronary artery disease (CAD), coronary artery bypass graft (CABG), and prior acute myocardial infarction.  

2.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  

3.  Ischemic cardiomyopathy associated with a history of CAD, CABG, and acute myocardial infarction is included in VA's definition of ischemic heart disease.

4.  The Veteran's cause of death is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 1312 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The appellant contends that the Veteran's in-service exposure to herbicides while serving in the Republic of Vietnam caused him to develop ischemic cardiomyopathy, which ultimately caused the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular disease, which become manifest to a compensable degree within the year after service, will be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board concedes that the Veteran served in Vietnam during active service.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.   

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD [ischemic heart disease] is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term ''IHD'' [ischemic heart disease] includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The appellant asserts that the Veteran's death was due to ischemic cardiomyopathy resulting from the Veteran's exposure to herbicides, specifically exposure to Agent Orange, and in this regard, while ischemic cardiomyopathy is not specifically listed under the definition of ischemic heart disease entitled to application of the presumption provisions relating to Agent Orange exposure, it is clear that the Veteran's ischemic cardiological history also included CAD, CABG, and old acute myocardial infarction, which are included in VA's definition.  Therefore, giving the appellant the benefit of the doubt, the Board finds that the Veteran's cause of death of ischemic cardiomyopathy is presumed to be a result of exposure to herbicides.  Consequently, service connection for cause of death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


